Exhibit 10.3

 

CONVERTIBLE LOAN AGREEMENT

 

THIS CONVERTIBLE LOAN AGREEMENT is made and entered into as of the 29th day of
January 2016, by and between EZTD Inc. (formerly known as Win Global Markets
Inc.) a Delaware corporation having an address at 6 Yehezkel Koifman Street,
Tel-Aviv, Israel (the "Company" or the "Borrower"), and KOR Venture Capital Ltd.
having an address at Rue du Seyon 2, PO Box 2048, 2001 Neuchatel, Switzerland
(the "Lender"), (each of Borrower and Lender shall also be referred to herein as
a "Party", and collectively, the "Parties").

  

W I T N E S S E T H :

 

WHEREAS, at the request of the Borrower, the Lender has agreed to make available
to the Borrower, and the Borrower desires to receive from the Lender, a loan in
the aggregate principal amount of £1,000,000, convertible into shares of Common
Stock of the Borrower, subject to and in accordance with the terms and
conditions set forth in this Agreement;

 

WHEREAS, the Parties wish to set forth and memorialize their mutual rights and
obligations with respect to the loan, as set forth herein.

  

NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties hereby agree as follows:

 

1.           Definitions and Interpretation

 

1.1.The preamble to this Agreement forms an integral and a binding part of this
Agreement.

 

1.2.The titles and subtitles used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
All references in this Agreement to sections, paragraphs and exhibits shall,
unless otherwise provided, refer to sections and paragraphs hereof and exhibits
attached hereto.

 

1.3.In addition to the terms defined elsewhere in this Agreement, for all
purposes of this Agreement the following terms shall have the meanings given to
them in this Section 1.3:

  

1.3.1."Agreement" means this Agreement, including all annexes, exhibits,
appendices and schedules hereto as the same may hereafter be amended, modified
or supplemented from time to time.

 

1.3.2."Business Day" means the day on which commercial banks in London, U.K. are
open to the public.

 

1.3.3."Conversion Date" means one (1) year from the Closing.

 



 
 

 

1.3.4."Conversion Shares" means 7,499,004 shares of Common Stock, par value
$0.001 per share, of the Company, subject to the requirements of Section 3.1.1
and 3.1.2 below.

 

1.3.5."Default" means an Event of Default or an event or circumstance which
would be, with the expiration of the applicable grace period, the giving of
notice or the making of any determination under the Transaction Documents or any
combination of them, an Event of Default. A Default is "continuing" if it has
not been remedied or waived. An Event of Default is "remedied" only if: (i) the
Borrower has notified the Lender of the existence of the relevant Default; (ii)
the Default is of a type that is reasonably capable of remedy; and (iii) prior
to the Lender delivering a Conversion Notice or otherwise notifying the Borrower
that it has exercised or will exercise any of its rights or remedies under the
Transaction Documents (including but not limited to its right to accelerate the
Loan Amount), the Lender confirms to the Borrower that the Event of Default has
been cured to the Lender's reasonable satisfaction.

 

1.3.6."Event of Default" means an event or circumstance specified as such in
Section 6 (Default) herein provided that in each case an Event of Default shall
occur only after the expiration of any applicable cure period as set forth in
Section 6 (Default) (if any) and the Default is continuing.

 

1.3.7."Governmental Authority" means any governmental, legislative, regulatory
or administrative body, agency or authority, any court of judicial authority,
any arbitrator or any public, regulatory authority, whether international,
national, state, municipal or local.

 

1.3.9"Law" means any statute, law, regulation, treaty, rule, official directive
or guideline of any Governmental Authority, or any interpretation of any of the
foregoing by any Governmental Authority.

 

1.3.10."Transaction Documents" means: (a) this Agreement; (b) and any other
agreement or document executed pursuant to any of the above or in connection
with any of the foregoing which is designated in writing by the Lender and the
Borrower as a "Transaction Document".

 

2.           Loan Terms

 

2.1.Grant of Loan

 

2.1.1.Subject to the terms and conditions hereof and within 1 Business Day
following the date hereof (the "Closing"), the Lender shall grant the Company a
loan in the principal amount of £1,000,000 (one million pounds sterling), (the
"Loan" or "Loan Amount").

 

2.1.2.The Loan Amount shall be wired to the Borrower by bank wire transfer to a
bank account the details of which shall be provided to the Lender at the
Closing.

 

2.2.Interest. The Loan Amount shall bear interest at an annual rate of 12%
(twelve percent) (calculated on the basis of the actual number of days elapsed
and a 360 (three hundred and sixty) day year). The Interest shall be due and
payable at each repayment date in accordance with the terms set out in the
following clause 2.3.

 



2

 

 

2.3.Repayment. The Company shall repay the Loan Amount including any accrued and
unpaid Interest, in one lump sum, either

 

(a) On the date falling 6 months from the Closing (the "First Repayment Date"),
or

 

(b) On the date falling 12 months from the Closing (the “Late Repayment Date”),

  

The Company understands it shall not be able to exercise any early repayment
option or repayment of the loan outside of the First Repayment Date and Late
Repayment Date.

 

2.4.Payments. All payments to be made by the Company to the Lender in connection
with the Loan, including any repayment, prepayment, payment of Interest, fees
and all other amounts required to be paid to the Lender under the Transaction
Documents, together with VAT (to the extent applicable), shall be made in the
currency of the original Loan received, by bank transfer to an account
designated in writing by the Lender.

 

3.           Conversion and Lender's Rights

 

3.1.Repayment Conversion.

 

3.1.1.Upon the Conversion Date, the Company shall have the right (but not the
obligation) by written notice to the Lender (the “Borrower Conversion Notice”)
to convert all or part of the principal amount of the Loan outstanding at such
time, including any accrued and unpaid interest into the Conversion Shares or a
pro rata portion thereof in case of partial conversion (the "Borrower Repayment
Conversion")

 

3.1.2Upon the occurrence of an Event of Default, and at any time thereafter as
long as such Event of Default is continuing, the Lender shall have the right
(but not the obligation), by written notice to the Borrower (the "Lender
Conversion Notice"), to convert all or part of the principal amount of the Loan
outstanding at such time, including any accrued and unpaid interest into the
Conversion Shares or a pro rata portion thereof in case of partial conversion
(the "Lender Repayment Conversion").

  

  3.1.3. The Borrower Repayment Conversion or the Lender Repayment Conversion
shall occur upon the delivery of the respective conversion notice, whereupon the
Conversion Shares or a pro rata portion thereof, as applicable, shall be validly
issued in the name of the Lender, fully-paid, free and clear of any liens,
encumbrances, claims or third party rights of any kind.

 



3

 

 

  3.1.4 Upon the issuance in the name of the Lender of the Conversion Shares or
a pro rata portion thereof, as applicable, under either of the Borrower
Repayment Conversion or Lender Repayment Conversion hereunder: (i) the Company
shall be deemed to have discharged any and all obligations or a pro rata portion
thereof, as applicable, with respect to the principal amount of the Loan, (ii)
the Interest accrued and unpaid prior to the either the Borrower Repayment
Conversion or the Lender Repayment Conversion shall be paid by the Company to
Lender upon such Conversion Date, and (iii) the Lender shall not be entitled to
further Interest or to any other payment hereunder as of the date of the
Borrower Repayment Conversion or Lender Repayment Conversion, except as set
forth herein.

 

4.           Representations and Warranties of the Company

 

4.1.The Company is duly organized and validly existing under the laws of its
jurisdiction of incorporation, and has the full power and authority to
consummate the transactions contemplated hereunder.

 

4.2.The consummation of the transactions contemplated hereunder and the
performance of this Agreement by the Company do not violate the provisions of
its corporate documents, or any applicable Law, and will not result in any
breach of, or constitute a default under, any agreement or instrument to which
it is a party or under which it is bound.

 

4.3.The execution and performance of this Agreement by the Company have been
duly authorized by all necessary actions, and this Agreement has been duly
executed and delivered by the Company. This Agreement is valid and binding upon
the Company and enforceable in accordance with its terms.

 

4.4.This Agreement, when executed and delivered by or on behalf of the Company,
will constitute the valid and legally binding obligations of the Company,
legally enforceable against the Company in accordance with their respective
terms.

 

4.5.The shares issuable upon conversion of the Loan pursuant to Section 3.1 of
this Agreement will be duly authorized and upon issuance in accordance with this
Agreement will be validly issued, fully paid, and non-assessable, free and clear
of any liens or encumbrances of any kind.

 

4.6.Other than as explicitly set forth under this Section 4, the Company makes
no other representations and warranties with respect to any transaction
contemplated herein.

 

5.           Representations and Warranties of the Lender

 

5.1.The Lender is duly organized and validly existing under the laws of its
jurisdiction of incorporation, and has the full power and authority to
consummate the transactions contemplated hereunder.

 



4

 

 

5.2.The consummation of the transactions contemplated hereunder and the
performance of this Agreement by the Lender do not violate the provisions of its
corporate documents, or any applicable law, and will not result in any breach
of, or constitute a default under, any agreement or instrument to which it is a
party or under which it is bound.

  

5.3.The execution, delivery and performance of this Agreement by the Lender have
been duly authorized by all necessary actions, and this Agreement has been duly
executed and delivered by the Lender. This Agreement is valid and binding upon
such Lender and enforceable in accordance with its terms.

 

  5.4 The Lender understands that the Conversion Shares (the "Securities") are
“restricted securities” and have not been registered under the Securities Act of
1933, as amended (the "Securities Act") or any applicable state securities law
and is acquiring the Securities as principal for its own account and not with a
view to or for distributing or reselling such Securities or any part thereof in
violation of the Securities Act or any applicable state securities law, has no
present intention of distributing any of such Securities in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of such Securities in violation of the Securities Act
or any applicable state securities law.

 

  5.5 At the time such Lender was offered the Securities, it was, and as of the
date hereof it is, a “non-US person” as defined in Regulation S (“Regulation S”)
as promulgated under the Securities Act.

 

  5.6 Such Lender, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and has so evaluated the merits and risks of such investment.
Such Lender is able to bear the economic risk of an investment in the Securities
and, at the present time, is able to afford a complete loss of such investment.
Such Lender acknowledges that as of the date hereof, the Company has very
limited financial resources, and thus an investment in the Securities is subject
to significant risk.

 

  5.7 Such Lender acknowledges that it has had the opportunity to review the
Transaction Documents and has been afforded (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
transaction contemplated hereunder; (ii) access to information about the Company
and its financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment.  Such Lender acknowledges and agrees that neither the Company nor
any affiliate of the Company has provided such Lender with any information or
advice with respect to the Securities nor is such information or advice
necessary or desired. 

 



5

 

 

  5.8 The Lender further makes the representations and warranties to the Company
set forth on Exhibit A pursuant to Regulation S promulgated under the Securities
Act.

 

  5.9 Each certificate representing the Conversion Shares shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

 

    “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY
STATE SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY
BE OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

6.            Default

 

Each of the events or circumstances set out in the following paragraphs under
this Section 6 is an Event of Default (whether or not caused by any reason
outside the control of the Borrower or of any other person):

 

6.1Non-Payment. The Company fails to pay on the Repayment Date any amount due
and payable pursuant to the Transaction Document, unless payment is made as soon
as practicable and in any event within fourteen (14) Business Days of the
applicable due date;

 



6

 

 

6.2.Invalidity. Any of the Transaction Documents shall cease to be in full force
and effect in any respect or shall not, or shall cease to, constitute the legal,
valid, binding and enforceable obligations of the Company, as applicable, or
might become unlawful or the exercise or enforcement of any rights and remedies
of the Lender under the Transaction Documents becomes subject to material legal
impediments. Any default under this Section 6.2 may be cured within seven (7)
Business Days (without prejudice to any other Event of Default pursuant hereto).

 

6.3.Insolvency. The Borrower shall become insolvent, however evidenced, or make
an assignment for the benefit of creditors, or file with a court of competent
jurisdiction an application for appointment of a receiver, or similar official
with respect to it or any substantial part of its assets, or there shall be
filed against the Borrower by any third party any such application or petition,
which application or petition is not dismissed or withdrawn within thirty (30)
Business Days from the date of filing thereof;

 

6.4.Merger without assumption. The Borrower consolidates or merges with or into,
or transfers all or substantially all its assets to, or reorganizes,
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation, amalgamation, merger, transfer, reorganization,
reincorporation or reconstitution the resulting, surviving or transferee entity
fails to assume all the obligations and undertakings of such party under this
Agreement (including, for the avoidance of doubt, the obligations and
undertakings relating to Repayment Conversion under Section 3.1 above).



 

Upon the occurrence of an Event of Default and at any time, the Lender may, by
written notice to the Borrower, declare that an Event of Default has occurred
and/or that all or part of the outstanding Loan Amount is immediately due and
payable, whereupon it shall become immediately due and payable, together with
all interest accrued thereon and all other amounts payable under the Transaction
Documents (including Interest, fees and Repayment Amount, to the extent
applicable). For avoidance of doubt, nothing in this Section shall operate or be
construed so as to prejudice or derogate from any other rights, remedies and
relief available to the Lender under this Agreement, the other Transaction
Documents or by law.

 

7.          General and Miscellaneous.

 

7.1.Confidentiality. The terms and conditions of this Agreement and the other
Transaction Documents shall be treated by the Parties as confidential
information and shall not be disclosed to any person or entity except as
required by applicable law, to its auditors and other advisors (subject to
confidentiality in accordance with the principles set out herein), or in
connection with any assignment or transfer permitted hereunder.

 

7.2.Assignment. Neither Party may assign their rights and/or obligation
hereunder, or any of them, without the prior written approval of the other
Party.

 

7.3.Successors and Assigns. Without prejudice to the provisions of Section 7.2
(Assignment), this Agreement shall inure to the benefit of, and be binding upon,
the heirs, executors, administrators, successors and assigns of the parties
hereto.

 



7

 

 

7.4.Notices. Any notice or other communication required to be given by one party
hereto to another under this Agreement shall be in writing and shall be deemed
to have been served: (i) if personally delivered, when actually delivered; or
(ii) if sent by facsimile or e-mail, the next Business Day after receipt of
confirmation of transmission; or (iii) three (3) Business Days after being
mailed by certified or registered mail, postage prepaid (for the purposes of
proving such service, it being sufficient to prove that such notice was properly
addressed and posted) to the respective addresses of the parties set out herein:

 

if to the Company:

 

Address: 6 Yehezkel Koifman Street, Tel-Aviv, Israel

 

Attention: Shimon Citron

 

if to the Lender:

 

Address: KOR Venture Capital Ltd, Rue du Seyon 2, PO Box 2048, 2001 Neuchatel,
Switzerland

 

Attention: Vanessa Briceno

 

or at such other address, fax or email as any party shall have furnished to the
other in writing in accordance with this Section.

 

7.5Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the Parties with respect to the subject matter hereof, and
supersedes any and all prior agreements, understandings, promises and
representation, whether written or oral, between the Parties with respect to the
subject matter hereof.

 

7.6Costs. Each Party shall bear its own costs incurred in connection with the
execution and consummation of this Agreement and the transaction contemplated
hereunder.

 

7.7Amendments. This Agreement may not be amended, modified, released, or
discharged in any manner except by an instrument in writing, referring to this
Agreement, and signed by all Parties.

 

7.5Severability. If, and solely to the extent that, any provision of this
Agreement shall for any reason be held to be excessively broad, the term shall
be construed in a manner to enable it to be enforced to the extent compatible
with applicable law. If, and solely to the extent that, any provision of this
Agreement shall be invalid or unenforceable, or shall render this entire
Agreement to be unenforceable or invalid, such offending provision shall be of
no effect and shall not affect the validity of the remainder of this Agreement;
provided, however, the Parties shall use their respective reasonable efforts to
renegotiate the offending provisions to best accomplish the original intentions
of the Parties.

 



8

 

 

7.6Choice of Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the United Kingdom. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement and any other
transaction documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the competent courts in the United Kingdom. Each party
hereby irrevocably submits to the exclusive jurisdiction of the courts of the
United Kingdom for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the transaction documents),
and hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.

 

7.7Waiver. No waiver of any right under this Agreement shall be deemed effective
unless contained in writing and signed by the Party charged with such waiver,
and no waiver of any right shall be deemed to be a waiver of any future right or
any other right arising under this Agreement.

 

7.8Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 



9

 



 

IN WITNESS WHEREOF the parties hereto have signed this Convertible Loan
Agreement as of the date first hereinabove set forth.

 

 



Borrower:  

  

 

 

EZTD Inc.



        By:   /s/ Shimon Citron   Name:   Shimon Citron   Title:   CEO          
        Lender:      

  

 

  KOR Venture Capital Ltd           By:   /s/ Vanessa  Briceno  Ramos
representing   Clambake  Limited  

Name:



  Vanessa  Briceno  Ramos   Title:   Directors  of Corporate Directors        
KOR Venture Capital Ltd           By:   /s/ Volga  Boyer  representing Cellar
Limited   Name:   Volga  Boyer   Title:   Directors  of Corporate Directors  

 



 
 

 

EXHIBIT A



 

TO THE

CONVERTIBLE LOAN AGREEMENT

 

 



 

NON U.S. PERSON REPRESENTATIONS

 

The Lender further represents and warrants to the Company as follows:

 

  1. At the time of (a) the offer by the Company and (b) the acceptance of the
offer by such person or entity, of the Securities, such person or entity was
outside the United States.

 

  2. Such person or entity is acquiring the Securities for such Lender's own
account, for investment and not for distribution or resale to others and is not
purchasing the Securities for the account or benefit of any U.S. person, or with
a view towards distribution to any U.S. person, in violation of the registration
requirements of the Securities Act.

 

  3. Such person or entity will make all subsequent offers and sales of the
Securities either (x) outside of the United States in compliance with Regulation
S; (y) pursuant to a registration under the Securities Act; or (z) pursuant to
an available exemption from registration under the Securities Act. Specifically,
such person or entity will not resell the Securities to any U.S. person or
within the United States prior to the expiration of a period commencing on the
Closing and ending on the date that is one year thereafter (the “Distribution
Compliance Period”), except pursuant to registration under the Securities Act or
an exemption from registration under the Securities Act.

 

  4. Such person or entity has no present plan or intention to sell the
Securities in the United States or to a U.S. person at any predetermined time,
has made no predetermined arrangements to sell the Securities and is not acting
as a distributor of such Securities.

 

  5. Neither such person or entity, its affiliates nor any person acting on
behalf of such person or entity, has entered into, has the intention of entering
into, or will enter into any put option, short position or other similar
instrument or position in the U.S. with respect to the Securities at any time
after the Closing through the Distribution Compliance Period except in
compliance with the Securities Act.

 



 
 

 

  6. Such person or entity consents to the placement of a legend on any
certificate or other document evidencing the Securities substantially in the
form set forth in Section 5.10 of this Agreement.

 

  7. Such person or entity is not acquiring the Securities in a transaction (or
an element of a series of transactions) that is part of any plan or scheme to
evade the registration provisions of the Securities Act.

 

  8. Such person or entity has sufficient knowledge and experience in finance,
securities, investments and other business matters to be able to protect such
person’s or entity’s interests in connection with the transactions contemplated
by this Agreement.

 

  9. Such person or entity has consulted, to the extent that it has deemed
necessary, with its tax, legal, accounting and financial advisors concerning its
investment in the Securities.

 

  10. Such person or entity understands the various risks of an investment in
the Securities and can afford to bear such risks for an indefinite period of
time, including, without limitation, the risk of losing its entire investment in
the Securities.

 

  11. Such person or entity has had access to the Company’s publicly filed
reports with the Securities and Exchange Commission and has been furnished
during the course of the transactions contemplated by this Agreement with all
other public information regarding the Company that such person or entity has
requested and all such public information is sufficient for such person or
entity to evaluate the risks of investing in the Securities.

 

  12. Such person or entity has been afforded the opportunity to ask questions
of and receive answers concerning the Company and the terms and conditions of
the issuance of the Securities.

 

  13. Such person or entity is not relying on any representations and warranties
concerning the Company made by the Company or any officer, employee or agent of
the Company, other than those contained in this Agreement.

 

  14. Such person or entity will not sell or otherwise transfer the Securities
unless either (A) the transfer of such securities is registered under the
Securities Act or (B) an exemption from registration of such securities is
available.

 

  15. Such person or entity represents that the address furnished on the cover
page to this Agreement is the principal residence if he is an individual or its
principal business address if it is a corporation or other entity.

 

  16. Such person or entity understands and acknowledges that the Securities
have not been recommended by any federal or state securities commission or
regulatory authority, that the foregoing authorities have not confirmed the
accuracy or determined the adequacy of any information concerning the Company
that has been supplied to such person or entity and that any representation to
the contrary is a criminal offense.

  



 
 

 

ADDENDUM

 

This Addendum (the "Addendum") to the Convertible Loan Agreement dated 29th of
January 2016 (the "Agreement"), by and between EZTD Inc. (formerly known as
EZTrader Inc.), a company incorporated under the laws of the State of Delaware
having an address at 6 Yehezkel Koifman Street, Tel-Aviv, Israel (the "Company"
or the "Borrower") and KOR Venture Capital Ltd a company organized under the
laws of British Virgin Islands having an address at Rue du Seyon 2, PO Box 2048,
2001 Neuchatel, Switzerland (the "Lender"), is made as of the 1st of February
2016.

 

WHEREAS the Borrower and the Lender, who entered into the Agreement, wish to
amend the Agreement under the terms as provided herein; NOW THEREFORE, in
consideration of the promises and the mutual covenants and agreements herein
contained, the parties hereby agree as follows: 

 

1.All capitalized terms used herein and not otherwise defined shall have the
meaning ascribed to them in the Agreement.    2.The Company agrees to make an
early repayment to the Lender of the full Loan Amount in the event that it
should secure aggregate additional funding, irrespective of the type of funding
received, of at least $3,500,000 (three million five hundred thousand dollars)
prior to the First Repayment Date (the Early Repayment). The Early Repayment
shall be made as soon as reasonably practicable following the receipt by the
Company of said funding.    3.The Interest due on the Early Repayment shall be
6% and shall be payable together with the Loan Amount repaid.    4.All other
terms and conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have executed this Addendum through their
duly authorized signatories as of the date set forth above. 

 

EZTD Inc.



 

KOR Venture Capital Ltd



            By:   /s/ Shimon Citron   By:   /s/ Vanessa  Briceno  Ramos
representing   Clambake  Limited Its:   CEO   Its:   Directors  of Corporate
Directors                       KOR Venture Capital Ltd                      
By:   /s/ Volga  Boyer  representing Cellar Limited         Its:   Directors  of
Corporate Directors              

 

 

 



 

 